internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date director of field operations natural_resources construction 263a tam-165593-04 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------------------- ---------------------------- ----------------------- ---------------- ------- ----------------------- legend taxpayer ---------------------------------------------------- date -------------------------- issue s under the simplified_service_cost_method are federal income taxes includible in the denominator of the production cost allocation_ratio provided by sec_1_263a-1 conclusion s federal income taxes are not includible in the denominator of the production cost allocation_ratio provided by sec_1_263a-1 facts for its tax_year ending date taxpayer used the simplified_service_cost_method provided by sec_1_263a-1 to determine its capitalizable mixed_service_costs incurred tam-165593-04 during the year with respect to eligible_property in so doing taxpayer used the production cost allocation_ratio provided by sec_1_263a-1 the production cost allocation_ratio is computed by dividing the sec_263a production_costs incurred in the taxpayer’s trade_or_business during the taxable_year by the total costs incurred in the taxpayer’s trade_or_business during the taxable_year taxpayer included federal income taxes in total costs the denominator of the ratio when it computed the production cost allocation_ratio law and analysis sec_263a of the internal_revenue_code requires producers of real or tangible service_costs consist of capitalizable service_costs deductible service_costs and personal_property and resellers of real or tangible and intangible personal_property to capitalize the direct costs and a proper share of the indirect_costs of such property indirect_costs include indirect labor costs overhead and service_costs see sec_1 263a- e service_costs are indirect_costs that can be identified specifically with an administrative or support department for example the personnel accounting data processing security and legal departments are generally service departments see ' 263a-1 e mixed_service_costs capitalizable service_costs directly benefit or are incurred by reason of a production or resale activity deductible service_costs are service_costs that do not directly benefit or are not incurred by reason of a production or resale activity whereas mixed_service_costs are service_costs that are partially allocable to production or resale activities and partially allocable to non-production and non-resale activities deductible service_costs for example a personnel department that hires factory workers and helps to set wage and benefit policies is a mixed service_department see ' 263a-1 e ii to allocate mixed_service_costs between production and non-production activities generally mixed_service_costs must be allocated on a reasonable basis however the regulations also provide a simplified_method the simplified_service_cost_method that taxpayers may use to determine the capitalizable mixed_service_costs incurred during the taxable_year with respect to eligible_property see ' 263a-1 h for this purpose eligible_property includes stock_in_trade or other_property properly includible in the inventory of the taxpayer non-inventory property held by a taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer s trade_or_business self- constructed assets that are substantially identical in nature to and produced in the same manner as inventory_property produced_by_the_taxpayer or other_property produced_by_the_taxpayer that is held primarily_for_sale_to_customers in the ordinary the regulations under sec_263a provide various methods or ratios that can be used we express no opinion as to whether the property taxpayer used the simplified_service_cost_method with respect to is eligible_property under sec_1_263a-1 tam-165593-04 course of the taxpayer's trade_or_business self-constructed assets produced_by_the_taxpayer on a routine and repetitive basis in the ordinary course of the taxpayer s trade_or_business under the simplified_service_cost_method a taxpayer computes its capitalizable mixed_service_costs by multiplying its total mixed_service_costs by an allocation_ratio a taxpayer that produces property may either use a labor-based allocation_ratio or the production cost allocation_ratio the production cost allocation_ratio is computed by dividing the taxpayer’s sec_263a production_costs by its total costs for this purpose sec_263a production_costs are defined as the total costs excluding mixed_service_costs and interest allocable to property produced and property acquired for resale if the producer is also engaged in resale activities under sec_263a that are incurred in the taxpayer’s trade_or_business during the taxable_year total costs are defined as all costs excluding mixed_service_costs and interest incurred in the taxpayer’s trade_or_business total costs include all direct and indirect_costs allocable to property produced and property acquired for resale if the producer is also engaged in resale activities as well as all other costs of the taxpayer’s trade_or_business however total costs do not include the taxes described in sec_1_263a-1 see sec_1_263a-1 property as long as they are otherwise allowable as a deduction and to the extent they are attributable to labor materials supplies equipment land or facilities used in the production activity see sec_1_263a-1 however sec_1_263a-1 provides that state local and foreign_income_taxes and franchise_taxes that are assessed based on income are indirect_costs that are not required to be capitalized under sec_263a federal income taxes can not be capitalized to produced property even though they are not specifically listed in sec_1_263a-1 sec_263a and sec_1 263a- c provide that any cost that but for sec_263a and the regulations thereunder may not be taken into account in computing taxable_income for any taxable_year is not treated as a cost properly allocable to property produced or property acquired for resale under sec_263a and the regulations thereunder sec_1_164-2 specifically provides that federal income taxes are not deductible similarly sec_275 specifically prohibits the deduction of federal income taxes accordingly since federal income taxes are not deductible and may not be taken into account in computing taxable_income they may not be capitalized to property produced for purposes of sec_263a taxpayer contends that federal income taxes should be included in total costs when computing the production cost allocation_ratio taxpayer argues that the plain language of sec_1_263a-1 specifically provides that the denominator of the ratio includes all costs of the taxpayer’s trade_or_business except for three specifically enumerated costs mixed_service_costs interest and taxes described in sec_1 263a- taxes are generally considered indirect_costs that are allocable to produced for the reasons discussed below we conclude that federal income taxes are not tam-165593-04 e iii f as indicated above sec_1_263a-1 does not explicitly include federal income taxes therefore taxpayer argues that federal income taxes are included in total costs when computing the production cost allocation_ratio taxpayer also notes that the temporary sec_263a regulations explicitly provided that total costs did not include federal income taxes sec_1_263a-1 of the temporary income_tax regulations provided that total costs were the total of all costs incurred in the operation of the taxpayer’s trade_or_business excluding mixed_service_costs and interest for the taxable_year and by reference to sec_1_263a-1 of the temporary regulations provided that costs of operation did not include federal state local or foreign_income_taxes taxpayer further notes that when the temporary regulations were finalized the reference to federal income taxes was eliminated included in the denominator of the production cost allocation_ratio when determining capitalizable mixed_service_costs using the simplified_service_cost_method provided by sec_1_263a-1 denominator of the production cost allocation_ratio is contrary to the underlying purpose of the simplified_service_cost_method the simplified_service_cost_method determines the capitalizable mixed_service_costs incurred during the year with respect to eligible_property mixed_service_costs that are not incurred with respect to eligible_property or some other_property that is subject_to sec_263a generally are permitted to be deducted as period_costs accordingly the simplified_service_cost_method divides mixed_service_costs into its component parts ie capitalizable service_costs and deductible service_costs and does not allocate mixed_service_costs to nondeductible activities including federal income taxes in the denominator of the allocation_ratio would have the effect of attracting mixed_service_costs to federal income taxes an expense that is not deductible the production cost allocation_ratio indicates that the denominator also does not include non-deductible costs some non-deductible costs eg the disallowed portion of meals second the fact that non-deductible costs are excluded from the numerator of first including non-deductible costs such as federal income taxes in the taxpayer has argued that some mixed_service_costs should be allocable to nondeductible activities rather than production activities taxpayer further argues that including nondeductible expenses in the denominator of the allocation_ratio is consistent with the purpose of the simplified_service_cost_method we disagree the simplified_service_cost_method only allocates mixed_service_costs between production and deductible activities and does not make a separate allocation to nondeductible activities including nondeductible expenses in the denominator of the production cost allocation_ratio results in more mixed service cost being allocated to deductible activities not to nondeductible activities we have not been asked and we will not address whether mixed_service_costs that are allocable to nondeductible activities are deductible tam-165593-04 and entertainment_expenses might be incurred by reason of or directly related to a production activity under sec_1_263a-1 the numerator of the production cost allocation_ratio includes the total costs excluding mixed_service_costs and interest allocable to property produced under sec_263a that are incurred in the taxpayer’s trade_or_business during the taxable_year to be consistent with taxpayer’s position the total costs allocable to property produced ought to include non-deductible costs incurred by reason of a production activity thus to the extent non-deductible costs are allocable to a production activity they would attract mixed_service_costs to the production activity however non-deductible costs are not allocable to the property under sec_263a even if they are incurred by reason of or directly related to a production activity see sec_1_263a-1 therefore such costs cannot be included in the numerator of the production cost allocation_ratio if the denominator of the production cost allocation_ratio included non-deductible costs then even the non-deductible costs that are incurred by reason of the production activity would be included in the denominator including such non-deductible costs in the denominator without including them in the numerator of the ratio would have the perverse effect of further reducing the ratio of mixed_service_costs that are required to be capitalized third excluding federal income taxes in the denominator of the production cost allocation_ratio is consistent with the treatment of other taxes that are assessed based on income sec_1_263a-1 specifically provides that taxes described in sec_1_263a-1 that are assessed based on income are not included in total costs for purposes of the denominator of the production cost allocation_ratio these taxes include state local and foreign_income_taxes including income taxes in the production cost allocation formula would produce a circular computation because to determine the amount of the income_tax expense a taxpayer must have already allocated costs between capitalizable and deductible activities to determine taxable_income the inclusion of federal income taxes in the denominator of the production cost allocation_ratio would produce a circular computation because computing taxable_income requires a taxpayer to determine capitalizable mixed service cost but to determine capitalizable mixed_service_costs a taxpayer would need to compute taxable_income not specifically exclude federal income taxes from total costs this is not determinative of the issue when material contained in earlier enacted regulations is excluded from subsequent regulations there is a general presumption that the earlier included material is repealed however this is not an absolute rule when a lawmaker’s intent can be found to be otherwise see 114_tc_366 beghe j concurring in part and dissenting in part rejecting majority’s conception of the statutory rule_of construction aff’d 279_f3d_547 7th cir state v trulock s w ark bank of metropolis v faber n e n y singer sutherland statutory construction sec_23 pincite 6th ed in the instant case the inclusion of federal income taxes in sec_1_263a-1 was redundant given the rule provided by sec_1_263a-1 sec_1 263a- finally even though the final regulations unlike the temporary regulations do tam-165593-04 e iii f provides that state local and foreign_income_taxes and franchise_taxes that are assessed on the basis of income are not indirect_costs that are required to be capitalized sec_1_263a-1 already clearly provides that federal income taxes a nondeductible expense are not properly allocable to property produced accordingly including federal income taxes in sec_1_263a-1 was unnecessary and its deletion from this section should not be read as to indicate that federal income taxes are indirect_costs that are properly capitalized under sec_263a likewise the removal of federal income taxes from this section should not be construed as permitting the inclusion of federal income taxes in total costs the denominator of the production cost allocation_ratio caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
